DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites the limitation “a long axis myocardial border” in line 3. It is unclear if this is the delineated myocardial border of claim 4 or a different myocardial border. For examination purposes, it has been interpreted to mean either. 
Claim 6 recites the limitation “a plurality of editing control points” in line 3. It is unclear if these are the editing control points of claim 1 or different editing control points. For examination purposes, it has been interpreted to mean either. 
Claim 7 recites the limitation “a short axis myocardial border” in line 3. It is unclear if this is the delineated myocardial border of claim 4 or a different myocardial border. For examination purposes, it has been interpreted to mean either.
Claim 8 recites the limitation “editing control points” in line 3. It is unclear if these are the editing control points of claim 1 or different editing control points. For examination purposes, it has been interpreted to mean either. 
The term "more circular" in claim 9 is a relative term which renders the claim indefinite.  The term "circular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, it is not clear how to quantitatively define something as more rounded. For examination purposes, more circular has been interpreted to mean an adjusted myocardial shape which appears more circular than a previous myocardial shape.
Claim 10 recites the limitation “a heart chamber image” in line 4. It is unclear if this is the same heart chamber image of line 3 and the curved medial axis is straightened within the same image or if the heart chamber image is a different heart chamber image. 
. 	
The term "more rounded" in claim 15 is a relative term which renders the claim indefinite.  The term "rounded" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, it is not clear how to quantitatively define something as more rounded. For examination purposes, more rounded has been interpreted to mean a shape which appears to have a smoother rounding than a previous myocardial shape.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 20060291705 A1), hereinafter Baumann in view of Bussadori et al. (US 20090028404 A1), hereinafter Bussadori. 
Regarding claims 1 and 13,
Baumann teaches an ultrasonic diagnostic imaging system (at least fig. 8) for cardiac diagnosis, comprising:
An ultrasound probe (at least fig. 8 (24) and corresponding disclosure) and 
a processor (at least fig. 8 (30) and corresponding disclosure) configured to cause the system to:
	acquire, using the probe (24), three dimensional ultrasound image datasets including a heart ([0018] which discloses three dimensional datasets of the heart);
	produce image data of a myocardium and a heart chamber (at least fig. 2. Examiner notes the outer edge of the longitudinal image is the ventricle wall (myocardium));
	delineate a curved medial axis (at least fig. 7 (20) and corresponding disclosure) of the heart chamber between a longitudinally separated apex (at least fig. 7 (A) and corresponding disclosure)and valve plane (at least fig. 7 (B) and corresponding disclosure) that is more evenly positioned between opposite walls of the myocardium (at least fig. 7 and [0042] which discloses determining the center of mass along cross section planes of the long axis at different points in order to develop an anatomical long axis (interpreted as curved medial axis). Examiner notes the center of mass of these cross sections would necessarily be more evenly positioned between opposite sides of the walls as compared to a straight medial axis between the apex (A) and the valve plane (B)); 
produce a short axis view of a plane intersecting the curved medial axis (at least fig. 4 the short axis view);and 
 

Baumann fails to explicitly teach wherein the short axis view includes editing control points for a border of the myocardium that are more symmetrically distributed around the curved medial axis as compared to their uniform radial distribution about a straight medial axis between the apex and the valve plane. 
Bussadori teaches a short axis view of a heart chamber which includes editing control points (at least fig. 122 (211-222) for a border of the myocardium (at least fig. 11 and corresponding disclosure. [0060] which discloses the reference points are determined by the intersection between the segments (102-602) with the endocardial border) that are symmetrically distributed around a central medial axis (at least fig. 10 and corresponding disclosure which discloses the center 702 of the ruler (2) is placed in the middle of the ventricular cavity)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Baumann to include editing control points as taught by Bussadori in order track movement of the border (Bussadori [0027])
Examiner notes the distribution of the editing control points of Bussadori would necessarily result in a more symmetrical distribution around the curved medial axis (since the ruler is centered on the ventricular cavity and the curved medial axis is designed to be centered through the ventricular cavity) as compared to their uniform radial distribution about a straight medial axis (see fig. 9 which depicts the ruler not centered in the ventricular cavity such as if the ruler were centered on a straight medial axis)



Regarding claim 2,
Baumann, as modified, teaches the elements of claim 1 as previously stated. Baumann further discloses wherein the processor is further configured to cause the system to display the long axis heart chamber view in a plane defined by the curved medial axis (See annotated fig. 5c below (B) and [0024] which discloses the longitudinal image corresponds to a curved plane due to the anatomical long axis).
   
    PNG
    media_image1.png
    429
    537
    media_image1.png
    Greyscale

Annotated fig. 5

Regarding claim 3,
Baumann, as modified, teaches the elements of claim 1 as previously stated. Baumann further discloses wherein the processor is further configured to cause the system to produce the short axis view normal to the curved medial axis (at least fig. 2 and [0046] which discloses the sectional planes 1-6 are perpendicular to the curved medial axis (20) and [0047] which discloses the short axis views are produced which correspond to the sectional planes 1-6).

Regarding claim 4,
Baumann, as modified, teaches the elements of claim 1 as previously stated. Baumann further discloses wherein the processor is further configured to delineate the myocardial border ([0042] which discloses contour detection to recognize the inner skin (endocardium) of the ventricle wall. Examiner notes the endocardium has been interpreted as a myocardial border in its broadest reasonable interpretation).

Regarding claim 5,
Baumann discloses the elements of claim 4 as previously stated. Baumann further discloses wherein the processor is further configured to delineate a long axis myocardial border (at least fig. 4 the long axis view depicts the border in the long axis).

Regarding claim 6,
Baumann, as modified, teaches the elements of claim 5 as previously stated. Bauman, as currently modified, fails to explicitly teach wherein the processor is further configured to cause the system to locate a plurality of editing control points around the long axis border.
Bussadori further teaches a processing means configured to cause the system ([0026] which discloses a processing means within an apparatus for determining reference points)  to locate a plurality of editing control points (at least fig. 8 (11-23) and corresponding disclosure) on a long axis border ([0058] which discloses the reference points 11-23 are located on the endocardial border) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Baumann, as currently modified, to include locating a plurality of editing control points as taught by Baumann in order to track movement of the border along the longitudinal axis.  

Regarding claim 7,
Baumann, as modified, teaches the elements of claim 4 as previously stated. Baumann further discloses wherein the processor is further configured to cause the system to delineate a short axis myocardial border (at least fig. 4 the short axis view depicts the border in the short axis).

Regarding claim 8,
Baumann teaches the elements of claim 7 as previously stated. Baumann fails to explicitly teach wherein the processor is further configured to cause the system to delineate editing control points on lines emanating from the curved medial axis and intersecting the short axis myocardial border.  
Bussadori teaches wherein a processing means is configured to cause a system ([0026] which discloses a processing means within an apparatus for determining reference points) delineate editing control points (at least fig. 11 (211-222) and corresponding disclosure) on lines (at least fig. 10 (102-602) emanating from central axis (fig. 10 and corresponding disclosure) of a heart chamber and intersecting a short axis myocardial border (at least fig. 11 and corresponding disclosure. [0060] which discloses the reference points are determined by the intersection between segments (102-602) and the endocardial border) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Baumann to include delineating control points as taught by Bussadori in order to track movement of the border accordingly. 
Examiner notes in the modified system the lines emanating from the center of the ventricle would necessarily emanate from the curved medial axis of Baumann since the curved medial axis is designed to be centered in the ventricle at all points. 

Regarding claim 10,
Baumann, as modified, teaches the elements of claim 1 as previously stated. Baumann further teaches wherein the processor is further configured to cause the system to produce a heart chamber image with the curved medial axis (see annotated fig. 5 above (A)) and a heart chamber image with the curved medial axis straightened (see annotated fig. 5 above (B)) ([0051] which discloses the curved medial axis (20) flattened out in image B of annotated fig. 5 above).

Regarding claim 11,
Baumann, as modified, teaches the elements of claim 10 as previously stated. Baumann further teaches wherein the processor is configured to cause the system to produce a sequence of heart chamber images over which the curved medial axis changes to a straightened medial axis (see annotated fig. 5 above which illustrates a series of images (A and C) over which the curved medial axis changes to a straightened medial axis. [0053] which disclose first displaying a conventional long axis view on which the anatomical long axis 20 is shown and [0051] which discloses in addition to a first aspect, displaying an image in which the longitudinal image is “flattened” (C). Examiner notes the two images one in a conventional long axis view and one in which the image is “flattened” necessarily describe a sequence of an initial image and one which is produced after flattening). 

Regarding claim 12,
Baumann, as modified, teaches the elements of claim 11 as previously stated. Baumann further teaches wherein the processor is configured to cause the system to produce the sequence of heart chamber images over which the curved medial axis changes to a straightened medial axis (see annotated fig. 5 above which illustrates a series of images (A and C) over which the curved medial axis changes to a straightened medial axis and [0051]-[0053]). 

Nonetheless it would have been obvious to a person having ordinary skill in the art before the effective filing date to have displayed the “straightening” sequence of ultrasound images as an cine-mode (animation) in order to visualize the changes over time (e.g. from the initial state to the flattened state).

Regarding claim 14,
Baumann, as modified, teaches the elements of claim 13 as previously stated. Baumann further teaches extracting the short axis view of the myocardium in a plane substantially orthogonal to the curved medial axis (at least fig. 2 and [0046] which discloses the sectional planes 1-6 are perpendicular to the curved medial axis (20) and [0047] which discloses the short axis views are produced which correspond to the sectional planes 1-6); and Bussadori further teaches
locating editing control points (at least fig. 11 ( on a border of the myocardium in the short axis view which are on lines (at least fig. 10) passing through the center of the ventricular cavity (at least fig. 11 and corresponding disclosure)
Examiner notes the lines passing through the center of the ventricular cavity as taught by Bussadori would necessarily pass through the curved medial axis of Baumann since the medial axis is designed to run along the center of the ventricular cavity.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann and Bussadori as applied to claims 1 and 13 above and in further view of Codella et al. (US 20150317789 A1), .
Regarding claims 9 and 15, 
Baumann, as modified, teaches the elements of claims 1 and 13 as previously stated. 
Baumann, as modified, fails to explicitly teach stretching the myocardium in the image data to produce an image of a more circular myocardium in the short axis view as compared to the myocardium in the image data prior to the stretch.
Codella, in a similar field of endeavor involving myocardial imaging, teaches registering the myocardium to a standard anatomical model ([0036] which discloses registering a myocardium segmentation to a standard anatomical model and abstract which discloses a myocardium segmentation shows an anatomical shape of the myocardium. Examiner notes the shape of the myocardium from the myocardium segmentation is thus registered to the shape of a standard anatomical model). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Baumann to include the registration of Codella in order to enhance the characterization of the shape of the myocardial for border detection. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
Examiner notes the modified system the standard anatomical model would necessarily have a more circular/rounded myocardium in the short axis view and thus the resulting myocardium after registration would also have a more circular/rounded myocardium. 
It is unclear if the registration of Codella involves stretching the myocardium in the image data.
Nonetheless, Crum, in a similar field of endeavor involving medial image processing, teaches wherein image registration comprises stretching (pg. 1 which discloses image registration is a process for determining correspondence of features in images the correspondences used to change the appearance (e.g. stretching) of one image to more closely resemble another).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Baumman, as currently modified, to include stretching as taught by Crum in order to properly register the heart to the standard model in a case where the standard model has a larger diameter than the myocardium which is imaged. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).


Response to Arguments
35 U.S.C. 112(b)
Applicant's arguments filed 09/14/2020 have been fully considered but they are not persuasive. For example applicant argues “claim 9 is now clear and definite” (REMARKS pg. 6). Examiner respectfully disagrees in that the confusion lies in the term circular. It is unclear what is meant by “more circular” in that circular is relative and it is not clear how to quantitatively define something as more circular. For the reasons listed above, the 112(b) rejection of claim 9 is maintained.
For example applicant argues “claim 15 is now clear and definite” (REMARKS pg. 6). Examiner respectfully disagrees in that it is unclear what is meant by “more rounded” in that rounded is relative and it is not clear how to quantitatively define something as more rounded. For the reasons listed above, the 112(b) rejection of claim 15 is maintained. 
New 35 U.S.C. 112(b) rejections.

35 U.S.C. 103

Applicant further argues “Claim 11 claims the production of a sequence of heart chamber images over which the curved medial axis changes to a straightened medial axis”. The examiner refers to paragraph [0051] of Baumann which does not hint at this. The cited paragraph describes a curved image lane and the same plane “flattened out” for display, but not the two in sequence to illustrate the straightening of a curved medial axis. Examiner notes a sequence is merely an order of succession. Examiner notes that Baumann teaches a conventional longitudinal axis image and a flattened longitudinal axis image which are necessarily in a successive order since the longitudinal axis image must be produced in order to “flatten” it. For these reasons, Baumann does teach a sequence of heart chamber images over which the curved medial axis changes to a straightened medial axis. 
Applicant further argues “Moreover the two in sequence would just show a curved image followed by a flattened image, with no transition there between indicating a straightening change.” (REMARKS pg. 11). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a transition there between indicating a straightening change) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes that the claimed animation of the sequence does not require any transition between the first image (prior to straightening) and a last image (after straightening) and further notes that it is improper to import claim limitations as such from the specification (MPEP 2111.01).
Applicant further argues “Claim 12 claims showing a sequence of heart chamber images as an animation over which a curved medial axis changes to a straightened medial axis. Animating such a change, or any animation at all is not shown or suggested in any reference” (REMARKS pg. 11). Examiner 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/BROOKE LYN KLEIN/Examiner, Art Unit 3793           

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793